|Cause Number:  |01-13-00245-CR                                            |
|Trial Court    |191712                                                    |
|Cause Number:  |                                                          |
|Style:         |Juan Francisco Hernandez                                  |
|               |v  The State of Texas                                     |
|Date motion    |8/27/2013                                                 |
|filed*:        |                                                          |
|Type of motion:|Motion for Extension of Time to File Appellant's Brief    |
|Party filing   |Juan Francisco Hernandez                                  |
|motion:        |                                                          |
|Document to be |Order                                                     |
|filed:         |                                                          |

Is appeal accelerated?  Yes     No

|If motion to extend time:       |                                             |
| Original due date:             |8/22/13                                      |
| Number of previous extensions  |2                                            |
|granted:                        |                                             |
| Date Requested:                |9/23/13                                      |

Ordered that motion is:

         Granted

            If document is to be filed, document due:  9/23/13

            Absent extraordinary circumstances, the Court  will  not  grant
           additional motions to extend time

             The Court will not grant additional motions  to  extend  time.



         Denied

         Dismissed (e.g., want of jurisdiction, moot)

         Other:  Make arrangements with court reporter to give  record  from
      hearing on new trial motion.




Judge's signature:  /s/Justice Harvey Brown
                                    Acting individually          Acting  for
the Court

Panel consists of

Date:  9/5/2013